Mr. Justice Hutchison
delivered the opinion of the court.
The present appeal is from an order reading in part as follows:
“Deciding tbe motion filed by the petitioner, Julio Otero Rivera, dated June 13, 1917, praying for a reconsideration of the order entered on June 9 of the year 1917, refusing a decree of heirship of Dionisio Eleuterio Arroyo, deceased, together with a certificate issued by the parish priest of this city, the court is of the opinion that this .new certificate likewise does not show that the deceased Dionisio Eleuterio Arroyo was the recognized son of Isidoro Arroyo, although it is true that the parish priest certifies that there is on file in the local archives a document which reads as follows:
“ ‘Dionisio Eleuterio, born the 9th day of October in the year last past, acknowledged child of Isidoro Arroyo and Ceferina Striker, paternal grandparents, Isidoro Arroyo, deceased, and Juana .Budía; *76and maternal grandparents Enrique Striker, deceased, and Manuela Seguinó. Godparents: Martín Más and Pilar Cario.’
“ ‘I acknowledge this child referred to in the preceding entry as my natural child, desiring that this document should have the effect of a formal acknowledgment. — Mayagüez, March 16, 1851. — ■ Isidoro Arroyo.’
“No facts at all -appear showing that said instrument is an authentic one and that' the 'acknowledgment was made according to the law in force at the time of the baptism of said Dionisio Eleuterio Arroyo, the new certificate not being therefore an instrument entitled to full faith and credit. The court again refuses the decree of heir-ship requested.”
The certificate described in the order just quoted was accompanied by another, not mentioned by the district judge, which reads:
“Dionisio Eleuterio. — Bp. in this parish of Our Lady of Candle-mas of the City of Mayagüez, this 16th of March, 1851, I, the priest, Domingo Villanueva, Knight of the Royal American Order of Elizabeth the Catholic, Lieutenant Curate thereof, did solemnly baptize, anointing with oil and chrism, Dionisio Eleuterio who was born on the 9th of October of the year last past, acknowledged natural child of Isidoro Arroyo and of Ceferina Striker of this parish, as appears from the document on file in these archives, paternal grandparents Isidoro Arroyo, deceased, and Juana Budia, and maternal grandparents Enrique Striker and Manuela Seguinó. His godparents were Martín Más and Pilar Carlos, whom I advised regarding their spiritual relations and duties, to which I certify. — Domingo de Villanueva.— There is a seal that reads: ‘Parish of Our Lady of Candlemas, Maya-güez, P. R.’ The preceding entry is a true and faithful copy of the original, page 117, Vol. 20.—Signed: Jno. A. Lynch, C. S. S. R. Vicar.”
The baptismal certificate expressly refers to a document on file in the local archives as evidence of the truth of the recital as to status. Sixty-six years later the document copied into the order appealed from is found among these archives. It is of even date with the entry of March 16, 1851. The recitals contained in the first paragraph thereof follow those of the record word for word, save only the omission *77of the word “natural” in describing the status of the child and the addition of the word “deceased” after the name of the maternal grandfather. It then refers to “the preceding entry” for further identification of the child. There is no suggestion of fraud.
Prior to 1885 the parish priests had charge of the civil registry and were public officials, before whom natural' children were acknowledged and whose certificate to that effect sufficed to establish the fact. The clergy constituted a department of the State up to the time of the change of sovereignty. Moreover, our courts “are always inclined to favor the natural child when the acknowledgment appears clearly and publicly in whatever form such acknowledgment may be made, if an authentic record of the same remains.” Iturrino v. Iturrino, 24 P. R. R. 439.
In Pérez Villamil ei al. v. Romano et al., 19 P. R. R. 832, the language is—
“* * ’* courts lean always in favor of a natural child, when the acknowledgment clearly and publicly appears, whatever form such acknowledgment may take, if a faithful record of the same remains. The appellants have cited us to no case from the Supreme Court of Spain which is at all similar in its facts, and without some such citation the natural humane interpretation must prevail.”
There the question was one of the authenticity of certain disputed signatures appearing upon certain papers in a proceeding before a “justice of the peace,” as to which this court said:
“We likewise think that these proceedings in the justiee-of-the-peace court constituted a sufficient public document. At the instance of the justice of the peace both parties indicated their acquiescence by signing the rolls. No notarial document could be more solemn. ’ ’
Again in the same opinion, at page 841—
“Furthermore, we agree with the court below that as the origin of this document, as coming from the justiee-of-the-peaee court of *78Carolina, was satisfactorily shown, the proof, to attack its genuineness, would have had to be very clear. Likewise, it is a document more than thirty years old and would seem to come under the provisions of section 102, subdivision 33, of the Law of Evidence.”
See also .section 89 of tlie same law.
This proceeding was purely ex parte up to the time of the order denying" a petition for a decree of heirship, when the judge directed that the papers be referred to the fiscal “because of the interest that The People of Porto Rico might have in the case.” The order appealed from, entered three weeks later, further provides for the issuance of a writ to the marshal commanding him to take possession of the property then 'in the hands of a temporary administrator, who in turn was required to render his accounts within forty-eight hours. The notice of appeal was served upon the fiscal and The People of Porto Rico appear for the first time in this court,, asking that the ruling of the court below be affirmed.
The language of the opening sentence of the preceding paragraph is somewhat guarded for reasons that have nothing to do with this appeal, enumeration of which is therefore unnecessary. The facts outlined are mentioned merely as indicating the scope of this decision and in order to avoid possible misunderstanding due to the title of the cause and designation of parties on appeal, but without intending to 'imply that the order refusing the decree of heirship and subsequent events operated a conversion of the ex parte proceeding into an adversary suit. As to this we express no opinion.
The order appealed from must be reversed and the case remanded for further proceedings not inconsistent herewith.

Reversed and remanded.

Justices Wolf and del Toro concurred.
Chief Justice Hernández and Justice Aldrey took no part in the decision of this case.